UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1812



JOHN R. LOWERY, JR.,

                                              Plaintiff - Appellant,

          versus


A. D. MATHEWS, SR., Former Sheriff, County of
Henrico; MICHAEL WADE, Sheriff, County of
Henrico,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-186)


Submitted:   December 29, 2000            Decided:   January 12, 2001


Before WILKINS and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert P. Geary, Richmond, Virginia, for Appellant. Sharon Mait-
land Moon, LECLAIR RYAN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Lowery, Jr., appeals the district court’s order de-

clining to reconsider its final order dismissing his employment

discrimination action and denying his motion to file a second

amended complaint. We have reviewed the district court’s order and

the record on appeal and find no reversible error.    The district

court did not abuse its discretion in declining to grant relief

from its final order under either Fed. R. Civ. P. 59(e) or Fed. R.

Civ. P. 60(b).   See Brown v. French, 147 F.3d 307, 310 (4th Cir.

1988) (describing standard of review for Rule 59(e)); Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 263 n.7 (1978) (de-

scribing standard for Rule 60(b)). Neither did the court abuse its

discretion in declining to allow Lowery to file an amended com-

plaint after the court dismissed his original complaint for failure

to state a claim on which relief could be granted.    See Pittston

Co. v. United States, 199 F.3d 694, 705 (4th Cir. 1999).

     Finding no merit to either of Lowery’s contentions on appeal,

we affirm the district court’s order.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                2